IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

COURTNEY BRITTON PLAINTIFF
V. No. 4:18-cv-584-DPM

DOC HOLLADAY, Pulaski Counl'y ]ail;
and PULASKI COUNTY SHERIFF’S OFFICE DEFENDANTS

ORDER

Britton hasn’t responded to the recommendation; his mail is still
being returned undelivered. NQ 19. Unopposed recommendation,NQ
18, adopted. FED. R. CIV. P. 72(b) (1983 addition to advisory committee
notes). Britton's amended complaint Will be dismissed Without
prejudice for failure to state a claim. This dismissal counts as a
”stril<e” for purposes of 28 U.S.C. § 1915(g). An in forma pauperis
appeal from this Order and accompanying ]udgment Would not be
taken in good faith. 28 U.S.C. § l9l5(a)(3).

So Ordered.

WYY”?»»“»€%#~¢/ y 1/ "'~

D.P. Marshall ]r.y
United States District ]udge

V% N"WCM&’¢A 35 / 6

